     Case 1:16-cv-00922-NONE-GSA Document 71 Filed 07/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     RONALD TIMBERLAND,                              1:16-cv-00922-GSA (PC)
11
                        Plaintiff,                   ORDER GRANTING MOTION TO EXTEND
12                                                   TIME TO FILE OPPOSITION TO
            v.                                       DEFENDANT’S MOTION FOR SUMMARY
13                                                   JUDGMENT
14   G. MASCARENAS, et al.,
                                                     (Document# 70)
15                      Defendants.
                                                     45-DAY DEADLINE
16

17          Plaintiff is a prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C. §
18   1983. On July 14, 2020, Plaintiff filed a motion to extend time to file his opposition to the
19   motion for summary judgment filed on January 6, 2020, by defendant Mascarenas. Good cause
20   having been presented to the court and GOOD CAUSE APPEARING THEREFOR, IT IS
21   HEREBY ORDERED that:
22          Plaintiff is granted forty-five (45) days from the date of service of this order in which to
23   file his opposition to defendant Mascarenas’s motion for summary judgment.
24
     IT IS SO ORDERED.
25

26      Dated:     July 16, 2020                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
